Exhibit News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Enerplus announces 2008 year end results and reserves information << TSX: ERF.UN NYSE: ERF >> CALGARY, Feb. 26 /CNW/ - Enerplus Resources Fund ("Enerplus") is pleased to announce our financial and operating results for the year ended December 31, 2008. Given the global economic down turn that occurred during the course of the year, it proved to be a challenging year on many fronts. We were successful, however, in executing on a number of our key strategic objectives during 2008. This has resulted in Enerplus being in a relatively strong financial position in a depressed market, exiting the year with over a billion dollars of available credit capacity. We believe this affords us a significant advantage to capitalize on potential acquisition opportunities as we move forward in 2009. As previously announced, we have reduced capital spending plans for 2009 relative to 2008 and have also reduced our distributions to unitholders to preserve our financial strength. Given the current economic environment, we expect cost structures to improve and are working aggressively to reduce costs throughout our organization. We will continue to evaluate our currently planned projects for 2009 relative to both expected reductions in cost structures and direction of commodity prices. As we move forward in 2009 we will be looking to increase our ownership in the resource plays we have targeted for greater, more profitable growth for 2009 and beyond. We expect that the successful execution of our strategies will be demonstrated over time through improved operational metrics including improved recycle ratios and improved finding and development costs. Ultimately our key objective is to enhance the total return to our unitholders. << STRATEGIC EXECUTION: - During the first half of 2008, Enerplus successfully completed the acquisition and integration of the assets of Focus Energy Trust, the single largest transaction in our history valued at $1.7 billion. - We sold our 15% interest in the Joslyn oil sands lease for $502 million. These proceeds were used to reduce our outstanding bank debt. - We continued to advance on our Kirby oil sands project with the filing of our regulatory application for Phase I in late September. We also increased the contingent resource estimate by 70% to over 400 million barrels of bitumen. - Crude oil and natural gas prices declined dramatically in the fourth quarter of 2008 as the global economic environment deteriorated. In response, we have reduced our 2009 capital spending plans and distributions to unitholders. We believe these actions will preserve our balance sheet strength and position us to take advantage of potential acquisition opportunities. STRATEGIC POSITIONING FOR THE FUTURE: - We believe that Enerplus currently has one of the strongest balance sheets in the oil and gas sector. With over $1 billion of unused credit capacity we believe this is a tremendous competitive advantage in the current economic environment. - Enerplus has a proven track record of completing strategic transactions that improve our business. We are focused on acquiring high quality assets in growth areas such as tight gas and tight oil through acquisitions in priority investing development capital in our existing asset base. We are also directing 25% of our 2009 capital program toward growth projects in these areas to provide even greater value growth opportunities in the future. - We are focused on preserving our financial flexibility. By reducing both our capital spending and distributions relative to our cash flows, we are positioning to minimize any increases in our debt except as may be necessary in our acquisition strategies. - As we enter 2009, our emphasis is on production optimization and cost reductions to improve capital efficiencies and performance. We have a meaningful inventory of natural gas and oil projects, but in the current commodity price environment, we will look to retain our drilling inventory until such time as prices and cost structures improve. - We are also undertaking a review of our asset base to identify those conventional properties which do not fit into our longer-term strategic plan of growing our resource play asset base. It is part of our strategy to rationalize these non-core assets at the appropriate time. - We believe that our asset base is well suited to an income-oriented business model and believe that there will continue to be a growing demand for yield-oriented investments. We continue to evaluate alternatives to our income trust structure with the expectation that we will most likely convert to a dividend paying corporation. With the current forward commodity price and our plans regarding production, costs and capital spending, we do not expect a significant change to our overall tax costs until 2013 even if we were to convert to a corporation during 2010. FINANCIAL HIGHLIGHTS: - Cash flow from operating activities totaled $1,263 million in 2008, an increase of 45% over 2007 levels. - Cash distributions to unitholders totaled $5.06 per trust unit essentially unchanged from the amount paid in 2007, resulting in a payout ratio of 62% versus 74% in 2007. - Distributions and development capital spending totaled 109% of cash flow, compared to 120% in 2007. - We maintained a strong balance sheet with a net debt to trailing 12 month cash flow ratio of 0.5x. OPERATIONAL HIGHLIGHTS: - Production averaged 95,687 BOE/day in 2008, in-line with our third quarter guidance of 96,000 BOE/day. - Average December production volumes were 96,400 BOE/day (98,000 BOE/day after adjusting for unexpected downtime at two non-operated facilities, both of which were resolved by year-end). The adjusted exit rate was only slightly behind our exit rate guidance of 98,500 BOE/day. - Development capital spending was $578 million, 6% higher than our guidance of $545 million principally as a result of accelerating capital spending on certain projects. - We drilled a record 643 net wells with a 99% success rate. - General and Administrative ("G&A") expenses were $1.88/BOE, 6% lower than our guidance of $2.00/BOE and 17% lower than $2.26/BOE in 2007. - Operating costs were $9.50/BOE for 2008, in-line with our guidance but representing an increase of 4% year-over-year. - We invested $106 million to pursue our resource-play growth strategy including $55 million on exploration drilling, land and seismic, and $51 million on oil sands. - We continued to focus on the health and safety of our workers and recorded better performance than the Canadian Association of Petroleum Producers' industry average. RESERVES: - We replaced 78% of 2008 production through reserve additions from development capital spending and net acquisitions on a proved plus probable basis. - Proved reserves increased 10% to 319 MMBOE, while probable reserves decreased 24% to 114 MMBOE primarily due to the sale of the Joslyn oil sands interest. Our total proved plus probable reserves decreased by 2% to 432.4 MMBOE. - Proved plus probable finding, development and acquisition costs ("FD&A") on our conventional oil and gas activities were $29.17/BOE for the year including future development capital. - Our conventional recycle ratio for 2008 was 1.4x. - Our Reserve Life Index ("RLI") continues to be one of the longest in the sector at 12.1 years on a proved plus probable basis and 9.4 years on a proved basis. SELECTED FINANCIAL AND OPERATING HIGHLIGHTS >> Readers are referred to "Information Regarding Disclosure in this News Release and Oil and Gas Reserves, Resources and Operational Information", "Notice to U.S. Readers" and "Forward-Looking Information and Statements" at the end of this news release for information regarding the presentation of the financial, reserves, resources and operational information in this news release and information regarding the inclusion of certain forward-looking information and statements in this news release. For information on the use of the term "BOE" see "Information Regarding Disclosure in this News Release and Oil and Gas Reserves, Resources and Operational Information" at the conclusion of this news release. << SELECTED FINANCIAL RESULTS Three months ended Twelve months ended December 31, December 31, (in Canadian dollars) 2008 2007 2008 2007 Financial (000's) Cash Flow from Operating Activities $ 258,536 $ 205,084 $ 1,262,782 $ 868,548 Cash Distributions to Unitholders(1) 167,017 163,447 786,138 646,835 Cash Withheld for Acquisitions and Capital Expenditures 91,519 41,637 476,644 221,713 Net Income 189,495 98,701 888,892 339,691 Debt Outstanding (net of cash) 657,421 724,975 657,421 724,975 Development Capital Spending 200,254 106,120 577,739 387,165 Acquisitions 1,443 5,095 1,772,826 274,244 Divestments 162 4,003 504,859 9,572 Actual Cash Distributions to Unitholders per Trust Unit $ 1.23 $ 1.26 $ 5.06 $ 5.04 Financial per Weighted Average Trust Unit(2) Cash Flow from Operating Activities $ 1.56 $ 1.58 $ 7.86 $ 6.80 Cash Withheld for Acquisitions and Capital Expenditures 0.55 0.32 2.97 1.74 Net Income 1.15 0.76 5.54 2.66 Payout Ratio(3) 65% 80% 62% 74% Selected Financial Results per BOE(4) Oil & Gas Sales(5) $ 46.54 $ 52.33 $ 65.79 $ 50.48 Royalties (8.61) (9.83) (12.27) (9.49) Commodity Derivative Instruments 3.54 (0.08) (2.94) 0.45 Operating Costs (9.46) (8.53) (9.51) (9.11) General and Administrative (1.71) (1.94) (1.68) (1.98) Interest and Other Income and Foreign Exchange (2.73) (1.70) (1.59) (1.43) Taxes 0.92 (1.70) (0.65) (0.77) Asset retirement obligations settled (0.53) (0.75) (0.52) (0.54) Cash Flow from Operating Activities before changes in non-cash working capital $ 27.96 $ 27.80 $ 36.63 $ 27.61 Weighted Average Number of Trust Units Outstanding Including Equivalent Exchangeable Limited Partnership Units (thousands) 165,373 129,658 160,589 127,691 Debt/Trailing 12 Month Cash Flow Ratio(6) 0.5x 0.8x 0.5x 0.8x SELECTED OPERATING RESULTS Three months ended Twelve months ended December 31, December 31, 2008 2007 2008 2007 Average Daily Production Natural gas (Mcf/day) 346,439 257,415 338,869 262,254 Crude oil (bbls/day) 35,434 34,221 34,581 34,506 NGLs (bbls/day) 4,529 3,836 4,627 4,104 Total (BOE/day) 97,702 80,959 95,687 82,319 % Natural gas 59% 53% 59% 53% Average Selling Price(5) Natural gas (per Mcf) $ 6.92 $ 5.91 $ 8.17 $ 6.45 Crude oil (per bbl) 55.16 72.21 91.31 65.11 NGLs (per bbl) 43.55 58.12 68.93 51.35 CDN$/US$ exchange rate 0.82 1.02 0.94 0.93 Net Wells drilled 174 76 643 252 Success Rate(7) 99% 100% 99% 99% (1) Calculated based on distributions paid or payable. (2) Based on weighted average trust units outstanding for the period, including the exchangeable limited partnership units assumed through the Focus Energy Trust acquisition during 2008. (3) Calculated as Cash Distributions to Unitholders divided by Cash Flow from Operating Activities. See "Non-GAAP Measures" in the following Management's Discussion and Analysis. (4) Non-cash amounts have been excluded. (5) Net of oil and gas transportation costs, but before the effects of commodity derivative instruments. (6) Including the trailing 12 month cash flow of Focus Energy Trust for 2008. (7) Based on wells drilled and cased. Trust Unit Trading Summary For the twelve months ended TSX - ERF.un NYSE - ERF December 31, 2008 (CDN$) (US$) High $ 49.85 $ 50.63 Low $ 21.53 $ 17.07 Close $ 23.96 $ 19.58 2008 Cash Distributions Per Trust Unit Payment Month CDN$ US$ First Quarter Total $ 1.26 $ 1.23 Second Quarter Total $ 1.26 $ 1.25 Third Quarter Total $ 1.31 $ 1.26 October $ 0.47 $ 0.39 November 0.38 0.29 December 0.38 0.31 Fourth Quarter Total $ 1.23 $ 0.99 Total Year-to-Date $ 5.06 $ 4.73 >> OPERATIONS 2008 was a very active year for Enerplus as we closed and integrated the single largest acquisition in our history and executed our largest capital development program to date. Our activities essentially delivered our production targets for annual average volumes, exit rate volumes, operating costs and G&A costs. However, we were disappointed with our capital efficiencies and our reserve additions were impacted by negative revisions. Production Daily production for 2008 averaged 95,687 BOE/day representing a new record and in-line with our guidance of 96,000 BOE/day. Our average daily volumes were approximately 16% higher than 2007 as a result of the Focus Energy Trust ("Focus") acquisition which closed on February 13, 2008 and added approximately 18,000 BOE/day of annualized production. We exited 2008 with production volumes of approximately 96,400 BOE/day, roughly 2% lower than our guidance of 98,500 BOE/day due to unexpected downtime at two non-operated facilities. Approximately 1,100 BOE/day was shut in at our Tommy Lakes property during December due to a labour strike at a processing facility and we lost approximately 500 BOE/day due to unplanned downtime at our Bantry facility. Both the strike and the Bantry turnaround were resolved by year-end. After adjusting for these events, our exit rate was approximately 98,000 BOE/day. Development Activities Our capital spending program during 2008 totaled $578 million, approximately $33 million above our third quarter guidance of $545 million. We spent an additional $22 million due to accelerated activity associated with good weather conditions and rig availability at Tommy Lakes, Bantry and Shackleton as well as an accelerated seismic program at our Kirby oil sands project. An additional $11 million was incurred due to higher than expected service and drilling costs and higher maintenance costs on various properties.
